DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20120155114 A1, hereinafter,”Kim1”, newly cited by the Examiner) in view of Cronk et al. (US 8096671 B1, hereinafter, “Cronk”, newly cited by the Examiner) and Fuhirata Shinichi (US 6309081 B1, hereinafter, “Fuhirata”, newly cited by the Examiner).

Regarding claim 1, Kim1 teaches a panel lamp (lighting module, see figure4, and figures 1-3 to show common elements and features to the embodiment) comprising: 
a lamp frame (first and second cases 200A’, 200B’), lamp bars (first and the third light sources 150a and 150c, and second and the fourth light sources 150b and 150d), an upper light diffusing plate (second diffuser plate130b), an upper light guiding plate (first light guide plate 110a), a lower light guiding plate (second light guide plate 110b), a 
a lamp frame installation space (space enclosed between 200A’, 200B’) is provided in a central portion (see central portion of the device as seen in figure 4) of the lamp frame (200A’, 200B’), and the lamp frame (200A’, 200B’) comprises at least two frame bars (200A’ and 200B’) connected around the lamp frame installation space (space enclosed between 200A’, 200B’);
each frame bar (200A’ and 200B’) has an installation groove (see groove formed in seating portion 202a and 202b, better seen in figure 3) on a side of the frame bar (inner side of 200A’, 200B’) facing the lamp frame installation space (space enclosed by 200A’, 200B’); 
each installation groove (groove formed in seating portion 202a and 202b) is internally arranged with one lamp (at least light emitting device 152a and at least light emitting device 152b); 
an upper lamp body (formed by 150b and 150a) and a lower lamp body (formed by 150d and 150c) located below the upper lamp body (150b and 150a) are provided on each lamp bar (150a and 150c, and 150b and 150d); 
the upper light diffusing plate (130b), the upper light guiding plate (110a), the middle optical isolation element (190), the lower light guiding plate (110b) and the lower light diffusing plate (130a) fitted (as seen in figure 4) in the installation grooves (formed within each  200A’, 200B’); 

the middle optical isolation element (190) is between the upper lamp body (150b and 150a) and the lower lamp body (150b and 150d), and between the upper light guiding plate (110a) and the lower light guiding plate (110b); and 
the upper light diffusing plate (130b) is located above the upper light guiding plate (110a), and the lower light diffusing plate (130a) is located below the lower light guiding plate (110b). 

Kim1 does not explicitly teach the lamp frame comprises at least three frame bars successively connected around the lamp frame installation space; each installation groove is internally arranged with one lamp; the fit is a snap-fit; 
Cronk teaches a panel lamp (light emitting diode illumination system 10, see figures 1-3) having a lamp frame (peripheral frame 44); 
the lamp frame (44) comprises at least three frame bars (four edge pieces 46) successively connected (evident from figure 2) around the lamp frame installation space (space enclosed by 44); and 
each installation groove (see each edge pieces 46 having a C-shaped cross sectional configuration, and thus a groove within) is internally arranged with one lamp bar (printed circuit board 56 with a plurality of light emitting diodes 58).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the at least three frame bars as taught Cronk into the teachings of Kim1 in order to provide all around protection to the light guide and to increase the amount of light inputted into the light guide. One of ordinary skill would have been motivated to make this modification to expand the service life of the device, and to increase the device’s light output.

Although, Kim1 teaches the frame bars (200A’, 200B’) can be made of a metallic material having an elastic force (see ¶ 33); 
Kim1 in view of Cronk does not teach the fit is a snap-fit; 
Furihata teaches a panel lamp (backlight unit, see figures 1a-1c) including at least a light guiding plate (light guide plate 20), an optical isolation element (reflecting plate 60) and a light diffusing plate (diffusing plate 50) fitted in an installation groove (groove formed within gripper 300); 
the fit is a snap-fit (because the gripper clamps the end of the optical elements 20, 60 and 50, see col 4, lines 7-25); 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the snap-fit as taught by Furihata into the teachings of Kim1 in view of Cronk in order to provide easily disconnect the frame bars from the device and replace damaged components. One of ordinary skill would have been motivated to make this modification to ease the device assembly and positioning of the circuit board or replacement of damaged components.

Regarding claim 2, Kim1 teaches wherein the middle optical isolation element (190) comprises an upper partition (upper part of 190) located on a side close to the 

Regarding claim 3, Kim1 teaches wherein: the middle optical isolation element (190) comprises an upper reflective sheet (upper side of 190, see ¶ 73) and a lower reflective sheet (lower side of 190, see ¶ 73); and 
a reflective face (face of upper side of 190) of the upper reflective sheet (upper side of 190) faces the upper light guiding plate (110a), and a reflective face (face of lower side of 190) of the lower reflective sheet (lower side of 190) faces the lower light guiding plate (110b). 

Regarding claim 4, Kim1 teaches wherein: the lamp bar (150a and 150c, and 150b and 150d) comprises a circuit board (substrates 151a-151d); 
the upper lamp body (150b and 150a) comprises a plurality of upper beads (152a, 152b) arranged on the circuit board (151a-151b) at intervals (since 151a-151b are plural on each 151a-151b, thus at an interval); and 
the lower lamp body (150d and 150c) comprises a plurality of lower beads (152c, 152d) arranged on the circuit board (151c-151d) at intervals (since 151c-151d are plural on each 151c-151d, thus at an interval). 

Regarding claim 6, Kim1 teaches does not explicitly teach wherein the panel lamp further comprises a control unit, which comprises an upper lamp body control unit for controlling on-off of the upper lamp body and a lower lamp body control unit for 
However, in an alternative embodiment of figure 7, Kim1 teaches wherein the panel lamp (lighting module) further comprises a control unit (see driving drivers 290), which comprises an upper lamp body control unit (left 290) for controlling on-off (see ¶ 51) of the upper lamp body (upper part of 130a and 130b) and a lower lamp body control unit (right 290) for controlling on-off (see ¶ 51) the lower lamp body (lower part of 130a and 130b); and 
the upper lamp body control unit (left 290) is electrically connected to the upper lamp body (upper part of 130a and 130b), and the lower lamp body control unit (right 290) is electrically connected to the lower lamp body (lower part of 130a and 130b). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the control units as taught by the alternative embodiment of Kim1 into the o the teachings of the current embodiment in order to provide customized control over the light sources. One of ordinary skill would have been motivated to make this modification to provide direct illumination, indirect illumination , both, as envisioned by Kim1 (see ¶ 70)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Cronk and Fuhirata as applied to claims 1 and 6 above, and further in view of Piepgras et al US 20060262521 A1, hereinafter, “Piepgras” newly cited by the Examiner).

Regarding claim 7, Kim1 teaches wherein the panel lamp (lighting module) light sources (150b and 150d) may emit light in different colors (see ¶ 38); and Kim1 alternative embodiment teaches a controller (drivers 290) electrically connected to the upper lamp body (upper part of 130a and 130b) and lower lamp body (lower part of 130a and 130b) respectively (see figure 7 of alternative embodiment of Kim1); but
Kim1 does not explicitly teach the controller is a color temperature controller.
Piepgras teaches a device (lighting unit 100, see figure 15) having a controller (controller 105);
the controller (105) is a color temperature controller (since 105 provides signals for multi-color temperature lighting effects, see ¶ 83). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the color temperature controller as taught by Piepgras into the teachings of Kim1 in order to provide control over warmer and cool white emission of the light sources. One of ordinary skill would have been motivated to make this modification to customize light output and provide a pleasant illuminated room.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1  in view of Cronk and Fuhirata as applied to claims 1 and 4 above, and further in view of Bergmann et al (US 20170162547 A1, hereinafter, “Bergmann” previously cited by the Examiner).

Regarding claim 5, Kim1 teaches wherein: 
there is an upper bead separation distance (distance between adjacent 151a or adjacent  151b) between any two adjacent upper beads (adjacent 151a or adjacent  151b), and 
there is a lower bead separation distance (distance between adjacent 151c or adjacent  151d) between any two adjacent lower beads (adjacent 151c or adjacent  151d); 
each upper bead (each 151a and 151d) is located above the lower beads (each 151c and 151d) along the height direction (evident from figure 4) of the circuit board (152a-152d); but 

Kim1 does not teach the upper bead separation distance is bigger than the lower bead separation distance; 
each upper bead is arranged between two adjacent lower beads along the length direction of the circuit board. 
Bergmann teaches a device (light fixture 900, see figure 22a) having a plurality of upper beads (high phosphor blue-shifted-yellow/green LED packages 840A') and a plurality of lower beads (blue-shifted-red LED packages 850'').
the upper bead (840A') separation distance (see distance between adjacent 840’) is bigger than the lower bead (850’) separation distance (see distance between adjacent 850’); 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the upper and lower bead distances as taught by Bergmann into the teachings of Kim1 in order to increase the efficiency (and hence the lumens per watt performance) of the panel when operated at lower color temperatures. One of ordinary skill would have been motivated to make this modification to emit light at high luminous efficiency while maintaining good color rendering properties.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1  in view of Cronk and Fuhirata as applied to claim 1 above, and further in view of LV et al (US 20110149596 A1, hereinafter, “LV” previously cited by the Examiner).

Regarding claim 8, Kim1 does not explicitly teach wherein: 
two ends of each frame bar both have a frame bar ramp, and the ends of each frame bar having the frame bar ramp all have a frame bar connection groove;
two adjacent frame bars are connected by a frame bar connection element; 
the frame bar connection element comprises two connection element connection ends, one of said two connection element connection ends being inserted into the frame bar connection groove of one frame bar and connected with this frame bar by screws, the other being inserted into the frame bar connection groove of the other frame bar and 

LV teaches a device (LED lamp, see figures 1-5) having frame bars (see plurality of beams 100) wherein: 
two ends of each frame bar (see ends of 100a) both have a frame bar ramp (see ramped shape of ends of 100s), and the ends of each frame bar (see ends of 100s) having the frame bar ramp (see ramped shape of ends of 100s) all have a frame bar connection groove (see groove of supporting portions 14);
two adjacent frame bars (100s) are connected by a frame bar connection element (L-shaped connectors 18); 
the frame bar connection element (18) comprises two connection element connection ends (see ends of 18), one of said two connection element connection ends (either end of 18) being inserted into the frame bar connection groove (groove of 14) of one frame bar (100) and connected with this frame bar (100) by screws (screws 80), the other (the other end of 18) being inserted into the frame bar connection groove (groove of another 14) of the other frame bar (100) and connected with this frame bar (100) by the screws (80); and the frame bar ramps (ramped ends of 100s) of two adjacent frame bars (100s) are butted together (as seen in figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the frame bar connection as taught by LV into the teachings of Kim1 in order to provide a suitable connection between the plurality of frame bars, and thus further secure the light guide in position. One of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1  in view of Cronk, Fuhirata and LV as applied to claims 1 and 8 above, and further in view of Kim et al (US 20140241008 A1, hereinafter, “Kim2”, previously cited by the Examiner).

Regarding claim 9, Kim1 as modified by Cronk and Fuhirata teaches the lamp frame comprises four frame bars (see claim 1 above) wherein the lamp frame is rectangular shaped; but 

Kim1 as modified by Cronk and Fuhirata does not explicitly teach 
the lamp frame comprises a first frame bar, a second frame bar, a third frame bar, a fourth frame bar, a fifth frame bar and a sixth frame bar; 
the second frame bar is parallel to the third frame bar, and the first frame bar is connected between the second frame bar and the third frame bar; 
two ends of the first frame bar are respectively connected to the second frame bar and the third frame bar by the frame bar connection elements; 
the fifth frame bar is parallel to the sixth frame bar, and the fourth frame bar is connected between the fifth frame bar and the sixth frame bar; 
two ends of the fourth frame bar are respectively connected to the fifth frame bar and the sixth frame bar by the frame bar connection elements; 

the third frame bar is connected to the fifth frame bar by the frame bar connection element; and 
the second frame bar and the sixth frame bar, and the third frame bar and the fifth frame bar are connected by a fastener respectively. 

Kim2 teaches the frame (frame of light modules 400) comprises a first frame bar (see 1 in annotated figure below), a second frame bar (see 2 in annotated figure below), a third frame bar (see 3 in annotated figure below), a fourth frame bar (see 4 in annotated figure below), a fifth frame bar (see 5 in annotated figure below) and a sixth frame bar (see 6 in annotated figure below); 
the second frame bar (2) is parallel to the third frame bar (3), and the first frame bar (1) is connected between the second frame bar (2) and the third frame bar (3); 
two ends of the first frame bar (1) are respectively connected to the second frame bar (2) and the third frame bar (3) by the frame bar connection elements (see teachings of LV for claim 8 above); 
the fifth frame bar (5) is parallel to the sixth frame bar (6), and the fourth frame bar (4) is connected between the fifth frame bar (5) and the sixth frame bar (6); 
two ends of the fourth frame bar (4) are respectively connected to the fifth frame bar (5) and the sixth frame bar (6) by the frame bar connection elements (see teachings of LV for claim 8 above); 

the third frame bar (3) is connected to the fifth frame bar (5) by the frame bar connection element (600); and 
the second frame bar (2) and the sixth frame bar (6), and the third frame bar (3) and the fifth frame bar (5) are connected by a fastener respectively (hooks 650). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the additional frame bars as taught by Kim2 into the teachings of Kim1  as modified by Remenda in order to increase the size of the lighting apparatus into a desired length. One of ordinary skill would have been motivated to make this modification to enhance the amount of light emitted by the device into the space below.
Figure 12b of Kim2 with Examiner’s annotations has been reproduced below:


    PNG
    media_image1.png
    438
    689
    media_image1.png
    Greyscale

Kim1 as modified by Cronk, Fuhirata and Kim2 does not explicitly teach wherein: the lamp frame is L-shaped.
 However, one of ordinary skill would have recognized the lamp frame may be connected end to end in a variety of shapes. 
It would have been an obvious matter of design choice to provide a lamp frame of Kim1 as modified by Cronk, Fuhirata and Kim2 to have an L shape, since the applicant has not disclosed that having a specific shape solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an L shape. In this case, selecting a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as installing the frame in a rectangular room or an L-shaped aisle.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, although Kim1, Cronk and Fuhirata teach the panel as described in claims 1 and 8-9, the prior art the prior art of the record fails to teach wherein: the fastener comprises a fastener body capable of transmitting light, a first connection end and a second connection end are oppositely provided at an end of the fastener body, and a third connection end and a fourth connection end are oppositely provided at other end of the fastener bod; the first connection end is parallel to the third connection end, and the second connection end is parallel to the fourth connection end; and the first connection end is connected with the second frame bar, the third connection end is connected with the third frame bar, the second connection end is connected with the sixth frame bar, and the fourth connection end is connected with the fifth frame bar.

Response to Arguments
Applicant’s arguments, see remarks, filed 3/23/2021, with respect to the rejection(s) of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim1, in view of Cronk and Fuhirata.
is not made FINAL. The examiner regrets any inconvenience to the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875